Citation Nr: 0501116	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to service connection for an ulcer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had World War II service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2003, a statement of the 
case was issued in October 2003, and a substantive appeal was 
timely received in October 2003.  

In December 2003, the veteran testified at a RO hearing.


FINDINGS OF FACT

1.  Cardiovascular disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is cardiovascular disability otherwise related to such 
service.

2.  The veteran's ulcer was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is the ulcer otherwise related to such service.


CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in or 
aggravated by the veteran's active duty service, nor may 
cardiovascular disability be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The veteran's ulcer was not incurred in or aggravated by 
the veteran's active duty service, nor may the ulcer be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a February 
2003 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in the February 2003 letter, which was 
prior to the May 2003 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes a 
separation examination, Affidavits for Philippine Army 
Personnel and various Philippine medical records.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  38 C.F.R. § 3.159.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  In fact, in a 
statement received in October 2003, the veteran indicated 
that he had no additional evidence to submit.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis
 
The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular renal disease and peptic ulcers (gastric or 
duodenal), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's August 1945 Personal Record of the Army of the 
Philippines included a physical examination that did not 
appear to show any heart disorders or ulcers, and indicated 
that the blood pressure was 110/72.  The veteran's May 1946 
separation examination evaluated his cardiovascular system as 
normal and showed the blood pressure to be 120/80.  There was 
no indication of any ulcers.  On his August 1945 and April 
1946 Affidavits for Philippine Army Personnel, the veteran 
did not indicate that he incurred any illnesses.  

An October 1977 certificate from the Armed Forces of the 
Philippines Medical Center, showed the veteran was admitted 
in September 1977 and was diagnosed with a coronary heart 
disease (404 coronary insufficiency).  A March 2003 
certification from this center also indicated that the 
veteran was admitted in September 1977 and discharged in 
December 1977, was diagnosed with coronary insufficiency, and 
that treatment records were destroyed by acts of nature.  
Various treatment records from the 1990s noted the veteran's 
heart disorder, including April 1994 to June 1997 records, 
which showed the veteran had left ventricular hypertrophy, 
and x-rays revealed cardiomegaly and atheromatous aorta.  
August 2002 x-ray results from the Veterans Federation of the 
Philippines showed the veteran's diagnoses included 
cardiomegaly and atheromatous aorta.  A November 2002 upper 
endoscopy report from the Veterans Memorial Medical Center 
(VMMC) diagnosed the veteran with a gastric ulcer to rule out 
malignancy.  A November 2002 VMMC record provided a 
histopathological diagnosis indicating the veteran had 
chronic atrophic gastritis with incomplete intestinal 
metaplasia.  

An April 2003 VMMC discharge record provided a diagnosis 
which showed the veteran had gastric ulcer status post 
esophagogastroduodenoscopy (EGD) and hypertension.  April 
2003 to July 2003 VMMC records indicated the veteran had 
various stomach biopsies.  An August 2003 VMMC record showed 
the veteran had moderately differentiated adenocarcinoma of 
the stomach and underwent a gastrojejunostomy.  August 2003 
and October 2003 VMMC discharge records diagnosed the veteran 
with moderately differentiated adenocarcinoma of the stomach, 
status post radical subtotal and indicated the veteran had a 
gastectomy apparently in July 2003.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
cardiovascular disability and ulcer are related to service.  
The veteran's May 1946 separation examination did not 
indicate any heart disorders or ulcers.   The Board finds it 
significant that competent medical professionals during the 
time of this examination evaluated the veteran's 
cardiovascular system as normal and did not note any ulcers.  
There is no indication that the veteran received treatment 
for his heart or ulcer during service.  Furthermore, post 
service medical records do not relate the veteran's current 
heart disorder and ulcer to service.  Although the veteran in 
his July 2003 affidavit indicated that he had high blood 
pressure after his separation in May 1946, his May 1946 
separation examination showed his blood pressure to be 
120/80, and the examiner evaluated his cardiovascular system 
as normal and did not indicate the veteran had heart 
disorders.  The veteran in the July 2003 affidavit claimed 
that he was treated for coronary insufficiency at the 37th 
Station Hospital at Machinate, Okinawa, Japan from 1947 to 
1949, however in April 2003 it was verified that records 
dated from August 1946 to February 1949 were fire related and 
unobtainable.  The Board is led to the conclusion that the 
preponderance of the evidence is against a finding that the 
veteran has a heart disorder and ulcer related to service.  

The totality of the evidence suggests that the heart disorder 
and ulcer were first manifested many years after the 
veteran's service.  In sum, all of the competent (medical) 
evidence weighs against a finding that the veteran's heart 
disorder and ulcer are service-connected.  In making these 
determinations, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


